Case 8:17-cv-01079-JGB-DFM Document 203 Filed 07/30/19 Page 1 of 3 Page ID #:8732


  1   LIVIA M. KISER (SBN 285411)
      lkiser@kslaw.com
  2   MICHAEL B. SHORTNACY (SBN 277035)
  3   mshortnacy@kslaw.com
      King & Spalding LLP
  4   633 West 5th Street, Suite 1600
      Los Angeles, CA 90071
  5   Telephone: (213) 443-4355
  6   Facsimile: (213) 443-4310

  7   Attorneys for Defendants
      AMERICAN HONDA MOTOR CO., INC.
  8   and HONDA NORTH AMERICA, INC.
  9
 10                        UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
 12
 13   DENNIS MACDOUGALL, RAY SEOW,               Case No. 8:17-cv-01079-AG (DFMx)
      PRABHANJAN KAVURI, RICHARD
 14   FRICK, JOSEPH RYAN PARKER, and             AMERICAN HONDA MOTOR CO.,
 15   BRYAN LENTZ, individually and on           INC.’S RESPONSE TO
      behalf of all others similarly situated,   PLAINTIFFS’ “NOTICE OF
 16                                              SUPPLEMENTAL AUTHORITY”
                    Plaintiffs,
 17         v.
                                                 Date:       August 12, 2019
 18   AMERICAN HONDA MOTOR CO.,                  Time:       10:00 a.m.
 19   INC., and HONDA NORTH AMERICA,             Location:   Santa Ana Division, 10D
      INC.,                                      Judge:      Hon. A. Guilford
 20              Defendants.
 21
 22
 23
 24
 25
 26
 27
 28


                         AHM’S RESPONSE TO NOTICE OF SUPP’L AUTHORITY
Case 8:17-cv-01079-JGB-DFM Document 203 Filed 07/30/19 Page 2 of 3 Page ID #:8733


  1         Plaintiffs’ filed a Notice of Supplemental Authority to draw the Court’s attention
  2   to the Ninth Circuit’s decision in Huu Nguyen v. Nissan North America, Inc., 18-16344,
  3   2019 U.S. App. LEXIS 22296 (9th Cir. July 26, 2019). ECF 202. Plaintiffs violate this
  4   Court’s rules by using their “notice” as a vehicle to make improper arguments about the
  5   authority they cite. Nichols v. Harris, 17 F. Supp. 3d 989, 996 (C.D. Cal. 2014) (“Notice
  6   of Supplemental Authority with a copy of or a citation to a recently published case is
  7   proper. . . explaining why the case is relevant is not.” (emphasis added)); see also
  8   L.R. 7–10 (prohibiting further briefing after a reply). The Court should therefore
  9   disregard Plaintiffs’ improper argument, and the argument itself is incorrect.
 10         Plaintiffs “Notice” mischaracterizes Nguyen as supporting their prior briefing,
 11   when the opinion does not address any of the arguments on AHM’s motion for summary
 12   judgment. As to the question of class certification, it is readily distinguishable. First,
 13   unlike in Nguyen, AHM has presented undisputed evidence through expert testimony
 14   and vehicle testing to show Plaintiffs’ vehicles do not have the “judder” (a.k.a.
 15   “Atypical Vibration”) about which they complain, and on this basis (among others)
 16   AHM moves for summary judgment. Second, unlike in Nguyen, where the plaintiffs’
 17   expert put forward a theory explaining how the aluminum composition of the clutch
 18   was allegedly a “catastrophic design defect,” (slip op. at 1) Dr. Parker offers no such
 19   theory and no testing or evidence of his own to support any defect “theory” (although
 20   he does concede he does not opine Plaintiffs have Atypical Vibration). Third, unlike in
 21   Nguyen, where the design of the clutches was substantially similar (slip op. at 15-16),
 22   the design, hardware and software of the Odyssey vehicles (model year 2012-2016) are
 23   demonstrably, materially different. Fourth, unlike in Nguyen, where the plaintiff had
 24   paid $721.75 for repairs (slip op. at 7), Plaintiffs here each admit they made no out-of-
 25   pocket payments for any repairs. Of course, no one else would have either, considering
 26   AHM offered warranty countermeasures (ATF flush and software update) for the very
 27   few vehicles that ever manifested Atypical Vibration, and which undisputed evidence
 28   shows is efficacious. In Nguyen, the out-of-pocket damages plaintiff paid as a result of

                                                 1
                           AHM’S RESPONSE TO NOTICE OF SUPP’L AUTHORITY
Case 8:17-cv-01079-JGB-DFM Document 203 Filed 07/30/19 Page 3 of 3 Page ID #:8734


  1   the alleged “catastrophic defect” (neither of which the Plaintiffs here have) was proxy
  2   for—and means to measure—benefit of the bargain damages. Plaintiffs in this case,
  3   having suffered no out-of-pocket losses, proffer Mr. Boedeker’s flawed conjoint study
  4   to divine their (imaginary) “losses.” But Mr. Boedeker’s survey is flawed and unreliable
  5   including because it is premised on fictitious options and prices Mr. Boedeker admits
  6   he made up. Nguyen therefore has no application to the disposition of this case.
  7
  8   DATED:       July 30, 2019             KING & SPALDING LLP
  9
 10
                                             By: /s/ Michael B. Shortnacy
 11                                          Attorneys for Defendants
 12                                          AMERICAN HONDA MOTOR CO., INC. and
                                             HONDA NORTH AMERICA, INC.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                2
                           AHM’S RESPONSE TO NOTICE OF SUPP’L AUTHORITY
      34656749
